Citation Nr: 9927017	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-09 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for loss of night 
vision.

2.  Entitlement to service connection for residuals of 
corneal abrasion of the left eye.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefits sought 
on appeal.   


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of a current loss 
of night vision disorder related to active military service 
or medication taken for a service-connected disability.

3.  There is no competent medical evidence of current 
residuals of an inservice corneal abrasion of the left eye.  

4.  The veteran's has PTSD, which is manifested by complaints 
of severe nightmares and flashbacks, depressed mood, 
constricted affect, poor memory and concentration, and a need 
for medication and therapy; gainful employment is effectively 
precluded due to the severity of this condition. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for loss of night vision is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).

2.  The veteran's claim of entitlement to service connection 
for residuals of corneal abrasion of the left eye is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1998).

3.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.130, Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for loss 
of night vision and for residuals of corneal abrasion of the 
left eye.  He maintains that he a loss of night vision, 
bilaterally, due to medication he has taken for his service-
connected skin disability.  He also maintains that he has 
residuals of a left eye corneal abrasion sustained in Vietnam 
when a hand grenade went off and debris hit him in the eye.  
The veteran also maintains that the present evaluation for 
his PTSD does not fairly reflect its severity. 

I.  Factual Background

Service records show that the veteran served in Vietnam as a 
light weapons infantryman.  

Service medical records show that the veteran was seen in 
February 1969 for a swollen left eye, which was noted as a 
probable insect bite.  The following day he sought treatment 
after having gotten sand in his left eye.  The clinical note 
at that time noted corneal abrasion.  The eye was examined 
the following day when the examiner saw nothing on the 
cornea, which was noted as healed.  During his March 1970 
separation examination, the veteran reported no eye trouble.  
On ophthalmoscopic and other examination of the eyes, 
clinical evaluation was normal.  The veteran's vision was 
recorded as 20/20 bilaterally. 

Private medical reports reveal that between 1981 and 1983 the 
veteran underwent treatment primarily for back complaints.  

The claims file contains VA medical records from 1983 and 
thereafter, including reports of examinations and treatment 
for various complaints and conditions including for chloracne 
and PTSD.  During the 1980's, the veteran underwent VA 
psychiatric examination and psychological evaluation in 
November 1983 and psychiatric examination in February 1984.  
The reports of these examinations contain diagnoses including 
PTSD, dysthymic disorder, and alcohol abuse in remission.  
During the November 1983 psychological evaluation, the 
highest level of adaptive functioning in the past year was 
noted to be fair.  

On the basis of the evidence from above discussed reports, in 
a March 1984 rating decision, the RO granted service 
connection for PTSD and assigned the disability a 10 percent 
evaluation.  

VA mental hygiene clinic records from March to May 1992 
reveal that the veteran was treated during this time for 
psychiatric symptoms, including problems with memory and 
sleep.  The veteran was assessed in April 1992 as having 
severely repressed PTSD.  He subsequently underwent VA 
examination for compensation purposes in August 1992.  During 
that examination, he reported complaints of distressing 
dreams, feelings of reoccurrence of past traumatic events, 
avoidance of activities that might lead to recollection of 
past traumatic events, marked diminished interest in 
activities, and detachment from others.  He had difficulty 
staying asleep, and with irritability and anger.  On 
examination, the examiner made several findings including 
that the veteran looked as if he were about to cry, and that 
his mood was moderately depressed.  

On the basis of the recent clinical evidence of record, a 
September 1992 rating decision assigned a 30 percent 
evaluation for the veteran's PTSD.  

During VA psychological testing in January 1993, test scores 
indicated that the veteran was minimally able to pay 
attention to and learn new material, but his ability to 
retain it was severely impaired.   

During an October 1994 VA examination for mental disorders, 
the veteran reported complaints of poor memory and 
difficulties concentrating.  He reported that he slept very 
little and had nightmares about Vietnam once or twice a week.  
He reported that he startled easily and had occasional 
flashbacks.  He avoided people and was extremely irritable 
and volatile at home.  He stated that he felt that life was 
probably not worth living, but denied any active suicidal 
ideation or attempts.  He reported having no sex drive or 
interest in anything, poor appetite, and that he was on guard 
at all times.  On examination, he was neat and clean in 
appearance.  He was pleasant and cooperative, but did not 
remember details of past events.  His mood seemed extremely 
depressed and his affect was consistent with a depressed 
mood.  His stream of thought seemed slightly disorganized 
with some thought blocking at times.  The examiner noted no 
delusion or abnormal perceptions.  The veteran was oriented, 
alert and fairly attentive, but his concentration was 
extremely poor.  His memory seemed excessively poor.  The 
examiner noted that the current symptoms were consistent with 
PTSD, but that the most prevalent symptoms were those of 
major depression.  The examination report contains diagnoses 
of severe recurrent major depression, and PTSD.

Primarily on the basis of the October 1994 VA examination, a 
December 1994 RO rating decision assigned the veteran's PTSD 
a 50 percent evaluation.

VA medical records show that the veteran was hospitalized for 
treatment of PTSD symptoms in March 1995.  Social Security 
Administration (SSA) records in June and July 1995 show that 
the SSA determined that the veteran was disabled on the basis 
of a primary diagnosis of mental retardation.  

A February 1996 VA clinical note shows that at that time the 
veteran was seen for chloracne secondary to Agent Orange, and 
was prescribed a dosage of 40 mg. Accutane twice daily.  Two 
weeks later in February 1996, he called complaining of severe 
headaches.  At that time he was advised to discontinue taking 
the Accutane, and he was given a prescription for TCN.  In 
March 1996, he was prescribed a less frequent dosage of 
Accutane with the warning that if he started having any side 
effects to discontinue the medication.  

A VA clinical note in April 1996 reveals that the veteran 
reported that he had taken Accutane as prescribed for the 
past month and had noticed a decrease in his night vision.  
He reported that he had had a problem with his day vision for 
several years and started wearing glasses three years before.  
He had not had any new glasses since then because he was 
unable to afford them.  The assessment was Chloracne with a 
decrease in night vision.  The clinical report noted that the 
veteran was to discontinue the Accutane.  About one month 
later in May 1996 the veteran was seen and he indicated that 
he had had no medication for his Chloracne over the past 
month.  At that time he reported continued problems with 
night vision that had not improved.  The report noted that 
the veteran's vision was very poor in general.  The veteran 
reported that his severe headaches had resolved since he 
discontinued the Accutane.  The assessment was chloracne, 
decrease in night vision.  

During a July 1996 VA examination for mental disorders the 
veteran also reported that he had difficulty with his 
eyesight since about five years before.  He indicated that he 
had a 60 percent loss of his night vision.  He reported that 
his left eye was injured when debris from an exploding 
grenade hit him in his eyes during service.  Regarding his 
PTSD claim, the veteran reported that he had been married 
twice and was currently married to his second wife.  He 
reported having broken sleep pattern with very little sleep.  
He had nightmares at the rate of about one per night, and 
sometimes three times per week.  He reported that he had 
intrusive thoughts and flashbacks, an explosive temper that 
could become very violent, and he was hypervigilant.  He only 
felt safe during daylight and scared easily.  He reported 
that he had memory and concentration problems.  He liked to 
be isolated from other people.  He had emotions toward his 
family but had no close friends.

On examination, his motor activity and gait were normal, eye 
contact was normal, the quality of speech was normal and 
relevant, and he was oriented as to person, place and time.  
His memory was intact and his intellectual functioning was 
within the average range.  His mood was dysphoric as he 
appeared depressed.  His affect was flat.  He reported past 
suicidal ideation, and denied any present suicidal or 
homicidal ideation.  He reported that he had been verbally 
and physically violent in the past.  His insight and judgment 
appeared to be fair.  The results of diagnostic testing were 
noted to appear to be valid, and findings were reported.  The 
report noted that persons with the veteran's profile often 
have unpleasant thoughts, which may be hallucinatory or 
delusionary in nature.  They commonly relive morbid events in 
their mind, thus causing a marked level of anxiety, stress, 
and discomfort.  The mental anguish may be converted into 
physical pain.  They may report feeling fearful, guilty and 
depersonalized.  They may feel inappropriate, and tend to 
withdraw from society and insulate themselves for personal 
security.  The diagnosis was PTSD.   

A June 1997 VA interim progress note shows that the veteran 
reported that his depression, flashbacks and nightmares were 
worsening.  Objectively, he was found to have a very flat 
affect and had decreased eye contact.  He was assessed as 
having depression and PTSD.  The veteran began participating 
in a PTSD group for therapy in July 1997.  

During a September 1997 VA examination for mental disorders 
the veteran reported complaints indicating difficulties with 
sleep, thought intrusions regarding Vietnam, difficulty 
tolerating people, lost interest in activities, and 
depression.  On examination, the veteran was clean and fairly 
groomed.  His speech was coherent and at a regular rate.  His 
thoughts were goal directed.  He denied any current suicidal 
plan or intent, and denied any homicidal ideation.  When 
asked about hallucinations, he complained of a constant 
ringing in his ears, which he thought might sound like voices 
or noises.  His affect was appropriate and his mood was 
dysphoric.  His cognitive functions were grossly preserved, 
although he mentioned subjective memory deficits.  The 
impressions were PTSD and dysthymia.  Under Axis III, the 
impressions included mild blepharitis.  The report contains a 
Global Assessment of Functioning Scale (GAF Scale) of 54, 
currently and for the last year.  The examiner commented that 
the prescribed psychotropic medication, Elavil, was 
prescribed in July 1997 but taken for only a few days before 
discontinuance because it was not effective in resolving the 
veteran's sleep disturbance.  On this basis, the examiner 
opined that he could not relate the Elavil to the veteran's 
claimed vision problems.  

During a September 1997 VA eye examination, the report noted 
a history indicating there was a question of whether Accutane 
was creating visual problems.  The report indicated that the 
veteran's vision was corrected to 20/20, bilaterally, for 
both near and far vision.  No diplopia or visual deficit was 
found.  On slit lamp examination, all structures were within 
normal limits, no signs of keratitis or dry eye was found, 
and mild blepharitis was found with respect to each eye 
related to his acne.  The diagnosis was that based on the 
veteran's photophobia, normal visual field sensitivity and 
ability to be corrected to 20/20, that it was very unlikely 
that the Accutane had harmed his vision in any way. 

A January 1998 VA eye examination report shows that after 
examination the impressions were (1) cataracts of both eyes 
that were mild in each eye; and (2) ocular health within 
normal limits for both eyes.  The examiner noted that the 
veteran had been previously treated with Accutane, which the 
examiner noted may create decreased night vision.  The 
examiner noted that an etiology for this symptom is poorly 
understood and discontinuation of the medication was assumed 
to alleviate the symptoms.  The examiner noted that the 
veteran had been off of the Accutane for over one year with 
continuation of the poor night vision symptoms.  On this 
basis the examiner opined that it was more likely that the 
symptoms were related to night myopia rather than any 
pharmacologically induced ocular condition.   

During a June 1998 hearing, the veteran testified regarding 
his claimed disorders involving loss of night vision and 
residuals of corneal abrasion of the left eye.  He also 
testified as to symptoms of his service-connected PTSD.  He 
testified that he had loss of night vision since he took 
Accutane for his service-connected skin disability.  He 
testified that a physician told him that once he had a loss 
of night vision, it would not return.  He also testified that 
because of a grenade blast, he got dirt and debris in his 
left eye during service that resulted in residuals in which 
the left eye was considerably weaker than the right one.  The 
veteran testified that due to his PTSD, he was totally 
disabled with symptoms he described.  He testified that he 
had not worked since 1993.  

Most recently, the Board received records for VA treatment 
from April 1998 through March 1999.  These records include 
mental health outpatient treatment notes including those 
associated with monthly PTSD group therapy sessions showing 
assessments of chronic PTSD.  These records also include 
reports of treatment visits in November 1999, and in January 
and March 1999.  These reports note generally that the 
veteran was found to be alert, his mood was depressed, and 
his affect was constricted.  He was negative for suicidal or 
homicidal ideation, and for hallucinations, delusions or 
paranoid symptoms.  His speech was relevant and coherent, and 
his memory for recent events was poor.  His concentration was 
poor, and he had complaints of severe nightmares and 
flashbacks.  The assessment after these clinical visits was 
chronic severe PTSD.


II.  Analysis

A.  Entitlement to Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Additionally, a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.310(a).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310.  Secondary service connection may also be granted for 
the degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Not withstanding the foregoing, a person claiming VA benefits 
must meet the initial burden of submitting evidence 
"sufficient to justify a belief in a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  A claim 
that is well grounded is plausible, meritorious on its own, 
or capable of substantiation.  Murphy, 1 Vet. App. at 81; 
Moreau v. Brown, 9 Vet. App. 389, 393 (1996).  For purposes 
of determining whether a claim is well grounded, the Board 
presumes the truthfulness of the supporting evidence. 
Robinette v. Brown, 8 Vet. App. 69, 77- 78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Regarding the claimed loss of night vision and residuals of 
corneal abrasion of the left eye, the Board finds that these 
claims are not well grounded.  First, the record contains no 
medical evidence showing an opinion that the veteran has a 
loss of night vision due to Accutane or any other medication 
taken for the veteran's service-connected skin disorder.  
During the most recent VA examinations, the examiners opined 
that it was very unlikely that the Accutane had harmed the 
veteran's vision in any way, and that it was more likely that 
the veteran's symptoms were related to night myopia rather 
than any pharmacologically induced ocular condition.  The 
veteran has reported that he noticed a decrease in his night 
vision since taking Accutane; and examiners have recorded 
assessments of decrease in night vision.  However, examiners 
have noted that the veteran's uncorrected vision was very 
poor in general and that although Accutane may have caused 
decreased night vision, it was assumed that discontinuation 
of the medication had alleviated this problem.  

There is no competent medical evidence that relates the 
claimed loss of night vision to any medication taken for a 
service-connected disorder, or to active military service in 
general.  Epps, 126 F.3d at 1468.  Moreover, there is no 
competent medical evidence that relates any cataracts 
disorder or other present eye disorder to service as 
residuals of corneal abrasion of the left eye during service.  
Subsequent to the February 1969 service medical report of 
treatment for a corneal abrasion, there is no competent 
evidence that this resulted in any type of residuals.  
Further, the veteran's opinion as to the presence and 
etiology of any claimed eye disorder is not competent medical 
evidence as required to establish a well-grounded claim. 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the veteran has not 
submitted a well-grounded claim for entitlement to service 
connection for either of the above-listed claims.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468. Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
See Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 
136, 140 (1994).


B.  Entitlement to an Increased Rating

The veteran's claim of entitlement to an increased rating is 
well grounded, meaning it is plausible.  38 U.S.C.A. § 
5107(a).  The relevant evidence has been properly developed, 
and there is no further VA duty to assist the veteran with 
this claim.  Id.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's service-connected disability on appeal, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran maintains that the level of severity associated 
with his service-connected PTSD should warrant a higher 
evaluation than presently assigned.  The veteran's PTSD is 
assigned a 50 percent evaluation under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that code's criteria, a 50 
percent disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

Under recently effective regulatory changes, the schedule of 
ratings for mental disorders in this portion of the rating 
schedule employs the nomenclature based upon the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  See 61 Fed. 
Reg. 52695-52702 (1996).  

The Board has reviewed the evidence of record in this case 
and finds the veteran is clearly experiencing an increase in 
his symptoms, resulting in occupational and social 
impairment, with deficiencies in most areas due to severe 
PTSD symptoms.  The clinical record reveals that his 
psychiatric disability has been described as severe, with 
PTSD symptoms including complaints of severe nightmares and 
flashbacks, as well as sleep disturbance, depressed mood, 
constricted affect, and poor memory and concentration.  He 
has not worked since 1993.  He was hospitalized for treatment 
of his PTSD in March 1995 and began participation in PTSD 
group therapy in July 1997.  The record shows that medication 
for PTSD symptoms has been ineffective in resolving sleep 
disturbances.  The most recent clinical reports from 1998 and 
early 1999 show that he continues to have difficulties being 
around others, including his family.  He has intrusive 
thoughts, and severe nightmares and flashbacks concerning his 
Vietnam experience that affect his sleep.  He has feelings of 
guilt and a sense of rage.  His mood continues to be 
depressed and his affect constricted.  After his most recent 
visit with a VA mental health clinic psychiatrist in November 
1998, the assessment was chronic severe PTSD. 

In reaching its decision, the Board also observes that in 
September 1997 the veteran's prognosis for work was described 
as poor. Given the scope and chronicity of the veteran's 
symptoms, the Board finds that the veteran's PTSD 
approximates the criteria for  a 100 percent evaluation under 
Diagnostic Code 9411. The benefit of the doubt is resolved in 
his favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for loss of night vision is 
denied.

Entitlement to service connection for residuals of corneal 
abrasion of the left eye is denied.

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

